DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings

The drawings are objected to because: 
(a)  Feeder house 12 (page 12 line 5), adapter 11 (page 8 line 18) are not shown in the drawings
(b)  Side draper 18B (Fig. 1) is not mentioned in the specification
(c)  Frame portions 23, 24, 25 are misnumbered (Fig. 1)    
(d)  Reference number 26 is used to refer to a coupling (page 9 line 11), a pivot (page 9 line 14), and a pivot axis (page 10 line 8)
(e)  Reference number 27 is used to refer to a balance mechanism (page 9 line 14) and rear wall (page 10 line 1)
(f)  Auger sections 28A, 28B do not correspond between drawings and specification
(g)  Bushing 318 (page 12 line 2) not shown; reference number 317 (Fig. 4) not described in specification
(h)  Tine fingers 19S (page 13 line 4) are not shown.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 

Specification
The abstract of the disclosure is objected to because the abstract is over 150 words in length.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Schulze Selting et al. (US 2018/0368320 A1), hereinafter Schulze Selting.
Regarding claim 1, Schulze Selting teaches a harvesting header (Cutting system 2, Fig. 1) for attachment to transport vehicle comprising:
a main frame having a coupling for mounting on the transport vehicle by which the header is carried on the transport vehicle in a forward direction (Three part frame on combine harvester, Fig. 1);
a cutter bar at a forward end of the main frame (Cutter bar 10);

the main frame having a center portion at the coupling and first and second wing portions each connected to a respective end of the center portion for pivotal movement relative to the center portion about a respective one of first and second pivot axes each generally parallel to the forward direction with the first and second axes lying in a plane at or adjacent the cutter bar (Central frame part 6 with two lateral frame parts 4 that can articulate around pivot axis in direction of travel, [0034]);
a rear wall located at a rear edge of the side drapers and extending upwardly therefrom to a top edge of the rear wall (Rear wall 20, Fig. 1);
and an auger located adjacent the top edge of the rear wall comprising an auger flight mounted on a longitudinally extending elongate rotatable member arranged such that rotation of the member drives the flight in a direction to carry crop inwardly toward a center of the header (Screw conveyor located near rear wall with spiral sheets 26, [0033]);
wherein the auger comprises three sections arranged end to end along the rear wall including a center section with a center flight, a first end section with a first end flight and a second end section with a second end flight (Two lateral screw conveyor segments 16 and central screw conveyor 18 with spiral sheets 26, Fig. 1);
wherein the first end section is connected to a first end of the center section by a first joint and the second end section is connected to a second end of the center section by a second joint (Universal joints 24 connect lateral screw conveyors 16 with central screw conveyor 18, Fig. 2);

where each of the first and second joints allows movement of said one section relative to the other section in a direction longitudinally of the auger (Universal joints allow for pivoting of screw conveyors 16, 18, [0035]);
where each of the first and second joints allows change of an angle of an axis of the member of one section relative to an axis of the member of the other section at the joint (Universal joint 24 allows for lateral screw conveyor 16 to be at different angle than screw conveyor 18, Fig. 5).
Schulze Selting teaches that the universal joints can be at a distance from the rotary axes, [0012] lines 18-22).
It would have been obvious to one of ordinary skill in the art before the effective filing date to arrange the first and second joints inwardly of the first and second axes since it has been held that rearranging parts of an invention involves only routine skill in the art.
Regarding claim 5, Schulze Selting teaches wherein the first joint includes a first mounting bracket carried on the first end of the center portion where the first joint is fixed to the center section of the auger, wherein the second joint includes a second mounting bracket carried on the second end of the center portion where the second joint is fixed to the center section of the auger, and wherein the first and second joints allow longitudinal sliding movement of the first and second wing frame sections of the auger relative to the first and second joints to accommodate pivotal movement of the portions of the header (Drive 28 functions as bracket in Fig. 5 and bracket in Fig. 6, slide bearings 38 allow for lateral movement, Fig. 7).
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Schulze Selting et al. (US 2018/0368320 A1), hereinafter Schulze Selting, in view of Modak et al. (US 2019/0029180 A1), hereinafter Modak.

It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the central auger section on the header of Schulze Selting with the removable center section as taught by Modak in order to adjust the crop interaction based on different crop conditions.
Regarding claim 7, the combination of Schulze Selting in view of Modak as set forth above further teaches wherein there is provided at least two center sections with different flight dimensions (Central roller baffle configurations described with polygonal or asymmetrical cross-sectional shapes, [0055] of Modak).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Schulze Selting et al. (US 2018/0368320 A1), hereinafter Schulze Selting, in view of Heim et al. (US 2014/0075906 A1), hereinafter Heim.
Regarding claim 8, Schulze Selting teaches the drive component of the auger connected to the central section but does not teach the drive component at an end section. Heim teaches wherein the auger is driven from the first end so that the center section and second wing sections are driven through the first and second joints (Conveyor sections rotate around their longitudinal axes driven by a motor at one end, [0045] lines 11-17 of Heim).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the drive configuration on the header of Schulze Selting with the motor to drive at one end of the auger in order to utilize the universal joints to efficiently transfer drive.

Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Borry (US 2017/0318745 A1) discloses a header with auger sections connected by a hingeable coupling with an internal opening. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW IAN NEAL whose telephone number is (571)272-4484.  The examiner can normally be reached on M-F 8:30-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571) 272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        





/MATTHEW IAN NEAL/Examiner, Art Unit 3671